Citation Nr: 1212562	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  10-04 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to burial benefits.


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from October 1942 to October 1945.  He died in May 2009.  The appellant is the Veteran's widow. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran died in May 2009. 

2.  At the time of his death, the Veteran was not in receipt of VA compensation or pension benefits, and he did not have an original or reopened claim for such benefits pending with sufficient evidence of record on the date of his death to have supported an award of compensation or pension effective prior to the date of his death. 

3.  The Veteran did not die while in a VA medical center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment or care. 

4.  The Veteran was not discharged from service due to a disability incurred in or aggravated by service, and he is not buried in a state or national cemetery.


CONCLUSION OF LAW

The criteria for entitlement to burial benefits, or plot or interment allowance, have not been met.  38 U.S.C.A. §§ 2302, 2303, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1600, 3.1605 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

In this case, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  As there is no factual dispute in this instance, the law as mandated by statute, and not the evidence, is dispositive of this appeal.  Thus, VCAA notice is not applicable.  See Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis, 6 Vet. App. (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).  As such, no further action is required under the VCAA.

Analysis 

Burial expenses of a deceased veteran are payable, within limits set by law, where the veteran died of a service-connected disability.  38 U.S.C.A. § 2307; 38 C.F.R.  § 3.1600(a).  In the instant case, the record does not show, nor has the appellant claimed, that the Veteran's cause of death was service-connected.  

If the veteran's death was not service connected, burial benefits are payable if, at the time of death: (1) The veteran was in receipt of compensation or pension (or, but for the receipt of military retirement pay, would have been in receipt of compensation); or (2) the veteran had an original or reopened claim for either compensation or pension pending, and, in the case of an original claim, there was sufficient evidence of record on the date of the veteran's death to have supported an award of compensation or pension effective prior to the date of the veteran's death.  38 U.S.C.A. § 2302(a)(1); 38 C.F.R. § 3.1600(b)(1)(2)(i).  Here, at the time of his death, the Veteran was not receiving VA compensation or pension benefits. Moreover, he did not have a compensation or pension claim pending at the time of his death.  Accordingly burial benefits are not warranted under 38 U.S.C.A. § 2302(a)(1); 38 C.F.R. § 3.1600(b)(1)(2)(i). 

Burial benefits are also payable to a claimant if: (1) The deceased was a veteran of any war or was discharged or released from active military service for a disability incurred or aggravated in the line of duty, and the body of the deceased is being held by a State (or a political subdivision of a State); (2) there is no next of kin or other person claiming the body of the deceased veteran, and (3) there are no available sufficient resources in the veteran's estate to cover burial and funeral expenses.  38 C.F.R. § 3.1600(b)(3). 

In addition, burial benefits are payable if the veteran died of a non-service-connected disorder while properly hospitalized by the VA.  The term "hospitalized by the VA," means admission to a VA facility for hospital, nursing home or domiciliary care.  38 U.S.C.A. § 2303(a)(2)(A); 38 C.F.R. § 3.1600(c).  Even if the veteran was not hospitalized in such a facility, burial benefits are still payable if he died while traveling under prior authorization at VA's expense to or from a specific place for the purposes of examination, treatment, or care.  38 C.F.R. § 3.1605.  The term "VA facility" means (a) facilities over which the Secretary has direct jurisdiction; (b) Government facilities for which the Secretary contracts; and (c) public or private facilities at which the Secretary provides recreational activities for patients.  38 U.S.C.A. § 1701(3). 

In this case, the evidence does not satisfy any of the aforementioned criteria.  First, although the Veteran served during a period of war, the appellant is his next of kin.  Thus, the criteria under C.F.R. § 3.1600(b)(3) have not been met.  Second, the Veteran died of a non-service-connected disorder, and his death did not occur while he was admitted to a VA facility for hospital, nursing home, or domiciliary care.  The death certificate shows that the Veteran died at a private hospital.  Moreover, he was not being transported at VA expense.  Accordingly, the criteria of 38 C.F.R. § 3.1605 are not met.  In light of the above, there is no basis upon which a grant of burial benefits may be predicated. 

The Board has also considered whether any other burial-related benefits are for application here.  In this regard, it is noted that when a veteran dies from non-service-connected causes, an amount not to exceed a certain amount may be paid as a plot or interment allowance.  Entitlement to a plot or interment allowance is subject to the following conditions: (1) The deceased veteran is eligible for burial in a national cemetery; the veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States; the applicable further provisions of 38 C.F.R. § 3.1600 and §§ 3.1601 through 3.1610 are met. 38 C.F.R. § 3.1600(f).  See 38 U.S.C.A. § 2303. 

The record shows, for reasons similar to those set out above, that the appellant is not entitled to a plot or interment allowance.  The requirements for eligibility for a burial allowance have not been met, and the Veteran was not buried in a state or national cemetery.  See 38 C.F.R. §§ 3.1600(f)(1), (2), 3.1604(d)(1)(ii)-(iv).  Rather, the appellant has indicated that the Veteran's body was donated to the Human Gift Registry to further medical education. 

Finally, the record shows that the Veteran was not separated from service for a disability incurred or aggravated in line of duty.  The law and regulations concerning burial benefits establish very specific eligibility requirements for such benefits.  The Board has no authority to act outside the constraints of the regulatory criteria that bind it in this case.  See 38 U.S.C.A. § 7104(c) (West 2002 & Supp. 2011). 

Based on her statements of record, it appears that the appellant mistakenly believes that her claim for burial benefits has been denied because the Veteran's body was donated to the Human Gift Registry as opposed to having a standard burial.  Without determining whether her expenses are considered appropriate burial expenses under applicable VA regulations, the claim rather must be denied because the Veteran failed to meet any of the requirements discussed above.  In other words, the basis of this denial has not been predicated on this fact. 

Accordingly, in this case, the law is dispositive of the matter, and VA is bound by the statutes enacted by Congress.  Therefore, while the Board is deeply sympathetic with the appellant's loss of her husband and acknowledges his war time service, the Board must find that a preponderance of the evidence is against the appellant's claim for burial benefits.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to burial benefits for is denied




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


